DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
 	With respect to claim 1, the prior art of record fails to suggest or disclose the voltage analysis circuit coupled to the first voltage-dependent circuit and the second voltage-dependent circuit, the voltage analysis circuit comprising: a signal combiner circuit configured to combine the first signal and the second signal to produce a combined signal; and a signal comparison circuit configured to compare the first signal and the second signal to produce a comparison signal indicative of a relative delay size between the first signal and the second signal, the voltage analysis circuit configured to generate a voltage alert signal based on the comparison signal, the combined signal, and at least one voltage threshold. 
 	Here, the closest prior art of record Palliet (US 20070013414 ) does not disclose the combiner and the comparison signal in detail such that the alert signal is generated based on the comparison signal, the combined signal and voltage threshold as disclosed. 
With respect to claim 13, the prior art of record fails to suggest or disclose combining the first signal and the second signal to produce a combined signal; comparing the first signal and the second signal to produce a comparison signal indicative of a relative delay size between the first signal and the second signal; and generating a voltage alert signal based on the comparison signal, the combined signal, and at least one voltage threshold. 
 	Here, the closest art Palliet, does not disclose the particulars of the combining to produce a combined signal and the comparison signal indicative of the relative delay size between the first and second signal as disclosed.
 	With respect to claim 19, the prior art of record fails to suggest or disclose a voltage analysis circuit coupled to the first voltage-dependent circuit and the second voltage-dependent circuit, the voltage analysis circuit configured to: combine the first signal and the second signal to produce a combined signal; neutralize the one or more frequency fluctuations of the clock signal based on the combination of the first signal and the second signal; and detect a voltage-based attack based on the combined signal and responsive to the neutralization of the one or more frequency fluctuations of the clock signal. 
 	Here, the particulars of the combined signal, the neutralization of the frequency fluctuations based on the combination  and the detection of the voltage based attack are not apparent in the closest prior art of Palliet. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524. The examiner can normally be reached M-F (8:00am-4:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on M-F (8:00am-4:00pm). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAREEM E ALMO/Examiner, Art Unit 2849                                                                                                                                                                                                        
/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849